Case 4:20-cv-05844-DMR Document 1 Filed 08/19/20 Page 1 of 3




                                                                 FILED
                                                                   Aug 19 2020

                                                                 SUSANY. SOONG
                                                            CLERK, U.S. DISTRICT COURT
                                                         NORTHERN DISTRICT OF CALIFORNIA
                                                                     OAKLAND




                                                     4:20-cv-5844 DMR
Case 4:20-cv-05844-DMR Document 1 Filed 08/19/20 Page 2 of 3
Case 4:20-cv-05844-DMR Document 1 Filed 08/19/20 Page 3 of 3
